Citation Nr: 1104027	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  09-02 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a stomach disability.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for a psychiatric disability, to 
include an anxiety disorder. 


REPRESENTATION

Appellant represented by:	Joseph D. Borrero, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel


INTRODUCTION

The Veteran served on active duty from February 1949 to August 
1952.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied the Veteran's claims of entitlement to service 
connection for an anxiety disorder and a stomach disability, 
citing the lack of new and material evidence.

In April 2010, the Veteran appeared before the undersigned 
Veterans Law Judge in a Travel Board hearing held at the RO.  A 
transcript is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States 
Court of Appeals for Veterans Claims held that when a claimant 
makes a claim, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled. Thus, 
although the RO limited the Veteran's claim of entitlement to 
service connection for an anxiety disorder, the Board has 
broadened the issue as a claim of service connection for a 
psychiatric disability, to include an anxiety disorder.

During the April 2010 Travel Board hearing, the Veteran's 
representative maintained the Veteran is unable to work due to 
his disabilities.  The issue of entitlement to a total rating 
based on individual unemployability (TDIU) is REFERRED to the 
agency of original jurisdiction for adjudication.

The issues of entitlement to service connection for a stomach 
disability is addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for 
a stomach disability was denied in a rating decision issued in 
August 2005.  The Veteran did not appeal this decision, therefore 
it is final. 

2.  The Veteran's claim of entitlement to service connection for 
a psychiatric disability, to include an anxiety disorder, was 
denied in a rating decision issued in August 2005.  The Veteran 
did not appeal this decision, therefore it is final. 

3.  Evidence submitted since the August 2005 rating decision 
denying service connection for stomach and psychiatric 
disabilities includes information that was not previously 
considered and which relates to a fact necessary to substantiate 
the claim for service connection for a stomach disability.

4.  A psychiatric disability, namely anxiety reaction was 
incurred in active service.


CONCLUSIONS OF LAW

1.  The August 2005 rating decision denying service connection 
for a stomach disability is final.  38 U.S.C.A. § 7105 (West 
2002), 38 C.F.R. §§ 20.100, 20.1103 (2010).

2.  Evidence received since the August 2005 rating decision 
denying service connection for a stomach disability is new and 
material and the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2010).

3.  The August 2005 rating decision denying service connection 
for a psychiatric disability, to include an anxiety disorder, is 
final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 20.100, 
20.1103 (2010).

4.  Evidence received since the August 2005 rating decision 
denying service connection for a psychiatric disability, to 
include an anxiety disorder, is new and material and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2010).

5.  A psychiatric disability, namely anxiety reaction, was 
incurred in active service.  38 U.S.C.A. § 1110 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Given the Board's favorable disposition of the Veteran's petition 
to reopen previously-denied claims for service connection for a 
stomach disability and a psychiatric disability, to include an 
anxiety disorder, the Board finds that all notification and 
development actions needed to fairly adjudicate this portion of 
the appeal have been accomplished.

New and Material Evidence-Stomach and Psychiatric Disabilities

Legal Criteria

A rating decision becomes final if a notice of disagreement is 
not received within one year of the notice of that decision.  
38 U.S.C.A. § 7105.  A finally adjudicated claim may be reopened 
if new and material evidence is received. 38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).

For the purpose of determining whether or not new and material 
evidence has been presented to reopen a claim, the evidence for 
consideration is that which has been presented or secured since 
the last time the claim was finally disallowed on any basis, and 
not only since the last time it was disallowed on the merits. 
Evans v. Brown, 9 Vet. App. 273, 285 (1996).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed. Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992). The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) has 
held, however, that evidence that is merely cumulative of other 
evidence in the record cannot be new and material even if that 
evidence had not been previously presented to the Board.  Anglin 
v. West, 203 F.3d 1343 (2000).

Analysis

In a July 1965 rating decision, the RO denied entitlement to 
service connection for a stomach disability and an anxiety 
reaction disorder on the basis that a stomach disability and an 
anxiety reaction disorder were not related to military service.  
The Veteran was notified of this decision in a letter dated July 
27, 1965.  

The Veteran did not appeal the July 1965 rating decision. 
Therefore, this rating decision is final. 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103; Evans v. Brown, 9 Vet. App. 273 (1996).

The Veteran filed a claim to reopen entitlement to service 
connection for a stomach disability and anxiety disorder in March 
2005.  This claim was denied in an August 2005 rating decision 
based on the lack of submission of new and material evidence.  A 
letter dated August 29, 2005 informed the Veteran of this 
decision.

The Veteran did not file a notice of disagreement with the August 
2005 rating decision.  Therefore, the August 2005 decision became 
final.

The August 2005 rating decision represents the last final 
decision on any basis as to the issue of entitlement to service 
connection for a stomach disability and a psychiatric disability, 
to include an anxiety disorder. 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103; Evans v. Brown, 9 Vet. App. 273 (1996).

The Veteran filed a claim to reopen entitlement to service 
connection for a stomach disability and a psychiatric disability, 
to include an anxiety disorder, in May 2007.  

In an August 2007 rating decision, the RO again denied the 
claims, stating new and material evidence had not been submitted.  
The Veteran filed a notice of disagreement in December 2007 and a 
statement of the case was issued in December 2007.  A VA Form 9 
was subsequently received in November 2008.

The evidence of record at that time included the Veteran's 
service treatment records, VA examinations, VA treatment records, 
and statements from the Veteran.  

Evidence submitted subsequent to the August 2005 rating decision 
includes VA treatment records, and Board hearing testimony from 
the Veteran.  

The Veteran testified at a Travel Board hearing in April 2010 
that his anxiety and stomach disabilities developed based on his 
treatment by fellow soldiers while in service.  The Veteran can 
attest to factual matters of which he had first-hand knowledge. 
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The 
Veteran further testified that his stomach and anxiety 
symptomatology had continued since his discharge from service.

Additionally, the Veteran submitted a portion of a November 2006 
Bronx VA treatment record (incorrectly noted as November 2007 
during the April 2010 Board hearing), that stated the Veteran the 
Veteran was followed with a diagnosis of general anxiety disorder 
(GAD) and had what "seem[ed] like" a meritorious argument that 
he had been affected since service time and symptoms of anxiety 
/worry had not diminished dramatically.

This evidence is new as it was not previously considered.  The 
Board also finds this evidence material in that it relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claims.  Thus, the claims are reopened.  

Service Connection for Psychiatric Disability on the Merits

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

In this case a number of mental health and medical professionals 
have reported that the Veteran has a current diagnosis of anxiety 
reaction.  Hence the requirement for a current disability is 
established.

While service treatment records do not document a psychiatric 
disability, the Veteran has provided competent and credible 
testimony reporting psychiatric symptoms that began in service.  
He has also reported undergoing a psychiatric evaluation in 1950.  
He has also reported a continuity of symptoms since service.  

Clinical records document psychiatric treatment as early as 1953.  
The Veteran underwent VA hospitalization in October and November 
1953, when the diagnosis was psychophysiologic reaction.  Other 
records document periodic psychiatric treatment since that time.

In a letter dated in June 2001, Rufus Sadler, M.D., opined that 
the Veteran had experienced a mental disorder since young 
adulthood.  In 1992, the Veteran was referred for a VA 
examination with the comment that he appeared to have had some 
psychotic symptomatology for which he had been evaluated in 1950, 
and that he appeared to have "retained some of this over the 
years."  In a treatment note dated in November 2007, a VA 
psychiatrist commented that the Veteran had "what seems like a 
meritorious argument that he has been affected since service time 
and that symptoms of anxiety/worry have not diminished 
dramatically."

The weight of the current evidence is thus to the effect that the 
current psychiatric disability began in service.  The elements of 
an in-service disease or injury and a nexus are therefore 
established.  As all the elements for the grant of service 
connection have been demonstrated, service connection is granted.

ORDER

New and material evidence has been received to reopen the claim 
of entitlement to service connection for a stomach disability; to 
that extent only, the appeal is allowed.

New and material evidence has been received to reopen the claim 
of entitlement to service connection for a psychiatric 
disability, to include an anxiety disorder; to that extent only, 
the appeal is allowed.

Entitlement to service connection for a psychiatric disability, 
namely anxiety reaction, is granted.


REMAND

In a statement dated July 2007 and date stamped as received at 
the RO in July 2009, the Veteran reported on-going treatment at 
Kingsbridge (Bronx) VA Medical Center.  The claims folder does 
not contain treatment records for the period since November 2006.  
Based on the Veteran's statements and a review of the claims 
folder, it does not appear as all current VA medical treatment 
records are associated with the file.  

As these records have been properly identified and are pertinent 
to the instant claims for a stomach disability and a psychiatric 
disability, to include an anxiety disorder, they must be 
obtained.   38 U.S.C.A. § 5103A(b)-(c) (West 2002). 

The Veteran was provided with VA examinations in September 1992 
and December 1994.  The examiners noted the Veteran's claims file 
and medical records were not available for review.  In this 
regard, medical examinations generally should "take into account 
the records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one." Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991). 

The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination 
which takes into account the records of prior medical treatment 
so that the disability evaluation will be a fully informed one. 
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); see also 38 
C.F.R. § 3.326 (2002); VAOPGCPREC 20-95 (July 14, 1995) (a VA 
examiner must review a claimant's prior medical records when such 
a review is necessary to ensure a fully informed examination or 
to provide an adequate basis for the examiner's findings and 
conclusions).

New VA examinations are needed to obtain an opinion as to the 
etiology of the Veteran's stomach disability.  

The Veteran is competent to report in-service injuries and his 
history of stomach and psychiatric symptoms. See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

VA must provide a medical examination when there is: (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication the disability or persistent or recurrent symptoms of 
a disability may be associated with the Veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim. See also 38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 
3.159(c)(4) (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.	The RO/AMC should seek to obtain records 
of the
Veteran's VA treatment for a stomach 
disability since November 2006.

2.	 After obtaining the Veteran's 
authorization, associate
with the claims file all records pertaining 
to treatment for a stomach disability from 
Dr. Sadler.  If the Veteran fails to provide 
the necessary release, advise him that he may 
submit the records himself.

If the records are unavailable, advise the 
Veteran of this fact.

3.  The Veteran should be afforded a VA 
examination to evaluate the etiology of anty 
current stomach disability.  

The examiner should review the claims file 
including the service treatment records.  
This review of the claims folder should be 
noted in the examination report or in an 
addendum. All tests and studies deemed 
necessary by the examiner should be 
performed.  

The examiner should provide an opinion as to 
the etiology of any stomach disability and 
whether it is at least as likely as not (50 
percent probability or more) that any stomach 
disability was incurred in service.

If an opinion cannot be provided without 
resort to speculation, the examiner should 
provide an explanation as to why this is so 
and state whether there is additional 
evidence that would permit an opinion to be 
provided.

4.  If any benefits sought remain denied, the 
RO/AMC should issue a supplemental statement 
of the case. The case should then be returned 
to the Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


